Citation Nr: 0015919	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the aid and attendance of another or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from February 1941 to July 
1945 and from September 1950 to July 1952.  He died in August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Phoenix, Arizona, and 
Los Angeles, California.  On June 25, 1997, the Board issued 
an appellate decision which denied entitlement to special 
monthly compensation based on the need for the aid and 
attendance of another or on account of being housebound.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  The VA Secretary filed 
a motion for remand in July 1999.  In October 1999, counsel 
for the veteran's spouse filed a pleading which indicated 
that the veteran had died in August 1999 and which was 
construed by the Court as a motion to permit substitution.

In an Order dated in December 1999, the Court denied the 
construed motion to permit substitution and dismissed the 
appeal for lack of jurisdiction.  The Court further vacated 
the June 1997 Board decision and noted that the order of the 
Court vacating the Board decision had the legal effect of 
nullifying the previous merits adjudication by the RO.


FINDING OF FACT

In the Order of December 1999, the Court vacated the Board's 
June 1997 decision.


CONCLUSION OF LAW

The RO's February 1994 rating decision and all subsequent RO 
decisions denying the issue on appeal are vacated.  Landicho 
v. Brown, 7 Vet. App 42, 54-55 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court's December 1999 Order vacated the Board' June 1997 
decision which had denied the veteran's claim for special 
monthly compensation based on the need for the aid and 
attendance of another or on account of being housebound.  
Accordingly, the appropriate remedy in accordance with the 
Court's Order is to vacate the underlying RO decisions 
regarding this matter.

The veteran initially disagreed with the February 1994 rating 
action of the RO in Phoenix, Arizona, which denied this 
benefit.  The Phoenix RO subsequently issued another rating 
action in September 1994 with confirmed and continued its 
earlier denial.  The veteran's claims folder was thereafter 
transferred to the RO in Los Angeles, California.  A Hearing 
Officer at this RO issued a decision in July 1995 which again 
confirmed and continued the earlier denials.  Accordingly, 
these RO decisions must be vacated in conformance with the 
Court's Order.  Landicho v. Brown, 7 Vet. App 42 (1994).

In reaching this determination, the Board intimates no 
opinion on the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (1999).


ORDER

The RO is directed to vacate the February 1994 decision and 
subsequent decisions denying entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another or on account of being housebound.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

